                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                  HARRISON DIVISION

JUSTIN M. RAVER                                                                     PLAINTIFF

       v.                              CIVIL NO. 3:18-cv-3108-MEF

NANCY A. BERRYHILL, Acting
Commissioner, Social Security Administration                                        DEFENDANT


                          MEMORANDUM OPINION AND ORDER

       Plaintiff, Justin Raver, brings this action pursuant to 42 U.S.C. § 405(g) seeking judicial

review of a decision of the Commissioner of Social Security Administration (the

“Commissioner”). (ECF No. 1). On March 4, 2019, Plaintiff filed a Motion to Dismiss conceding

that substantial evidence supports the Commissioner’s decision and requesting that his case be

dismissed without prejudice. (ECF No. 13). Accordingly, Plaintiff’s Motion to Dismiss is hereby

granted, and the clerk is directed to dismiss Plaintiff’s case without prejudice.

       DATED this 5th day of March, 2019.

                                              /s/ Mark E. Ford
                                              HONORABLE MARK E. FORD
                                              UNITED STATES MAGISTRATE JUDGE 
